DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/31/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10-15, 17-23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2015/0084694).

Regarding claim 10, Lee discloses a buffer circuit [e.g. figs. 1-5,6/7 (or 9-12, 6/7)], comprising: an arithmetic amplifier [e.g. MP4-MP7, MN4-MN7 of 130,150, 110] configured to output an output voltage [e.g. VOUT] through an output node [e.g. VOUT node] by amplifying an input voltage [e.g. VIN]; an adjustment current generating circuit [e.g. MP12/MP13 (/ MN14_1, MN15/MP14) or MN12/MN13 (/ MP14_1, MP15/MN14)] comprising an adjustment transistor [e.g. MN15/MP15(/MN13/MN12/MP13/MP12)] and configured to provide an adjustment current to an output port [e.g. the node between MN16 and MP16] of the arithmetic amplifier so as to adjust a slew rate [see at least SLEW-RATE COMPENSATION CIRCUIT]  of the output port; a compensation capacitor[e.g. C1/C2] connected between the arithmetic amplifier and a drain terminal of the adjustment transistor, and configured to perform a compensation operation, the drain terminal being connected to the output node; and a control circuit [e.g. MN14/MP14_1/MP14/MN14_1 (/IS2/IS1/MN11/MP11)] connected to a gate terminal of the adjustment transistor to control the adjustment current generating circuit so as to provide the adjustment current to the output node in response to a difference between the input voltage and the output voltage being equal to or greater than a reference voltage [see at least paragraph 0080-0081 and in reference at least Col. 3 lines 49-68, Col. 6 line 15-Col. 7 line 7 VINN US 5,317,281].


Regarding claim 12, Lee discloses the buffer circuit of claim 11, wherein the adjustment current is provided from the power line to the output node through the adjustment transistor [see at least figs. 4, 6/7].
Regarding claim 13, Lee discloses the buffer circuit of claim 11, wherein the control circuit comprises: a first transistor [e.g. MP13/MN14_1 (MP11/MP12/MN11/MN12)] connected to the power line; and a second transistor [e.g. MP14 /MN14/MP13/MN13( MP12/MN12)] connected between the first transistor and the output node, wherein the adjustment transistor is turned on by the second transistor in response to the difference between the input voltage and the output voltage being equal to or greater than the reference voltage.
Regarding claim 14, Lee discloses the buffer circuit of claim 13, wherein the adjustment transistor and the second transistor are metal-oxide-semiconductor field-effect transistors (MOSFETs), and wherein a source terminal of the second transistor [e.g. MP13/MN13( MP12/MN12)] is connected to the output node, a drain terminal of the second transistor is connected to the gate terminal of the adjustment transistor [e.g. MN15/MP15(/MP13/MN13)], and a source terminal of the adjustment transistor is connected to the power line

Regarding claim 17, Lee discloses a slew rate adjusting method [e.g. figs. 1-5,6/7 (or 9-12, 6/7)], the method comprising: receiving an input voltage [e.g. VIN] input to an arithmetic amplifier; receiving an output voltage output from the arithmetic amplifier [e.g. MP4-MP7, MN4-MN7 of 130,150, 110]; performing a compensation operation using a compensation capacitor e.g. C1/C2] connected between the arithmetic amplifier and a drain terminal of an adjustment transistor [e.g. MN13/MN12/MP13/MP12/ MN15/MP15]; and providing an adjustment current, by using a control circuit [e.g. IS2/IS1/MN11/MP11/MN14/MP14_1 /MP14/MN14_1] configured to control the adjustment transistor, to an output node [e.g. VOUT node] of an output port of the arithmetic amplifier on the basis of a difference between the input voltage and the output voltage so as to decrease a transition time of the output voltage [e.g. when slew rate increases], wherein a gate terminal of the adjustment transistor is connected to the control circuit, and the drain. Also see claim 10. 

Regarding claim 18, Lee discloses the method of claim 17, wherein the providing of the adjustment current comprises: providing the adjustment current in response to the difference between the input voltage and the output voltage being equal to or greater than a reference voltage [see at least paragraph 0080-0081 and in reference at least Col. 3 lines 49-68, Col. 6 line 15-Col. 7 line 7 VINN US 5,317,281].

Regarding claim 20, Lee discloses the method of claim 17, wherein a size of the adjustment current is determined on the basis of the difference between the input voltage and the output voltage.
Regarding claim 21, Lee discloses a buffer circuit [e.g. figs. 1-5,6/7 (or 9-12, 6/7)], comprising: an arithmetic amplifier [e.g. MP4-MP7, MN4-MN7 of 130,150, 110] configured to output an output voltage [e.g. VOUT] through an output node [e.g. VOUT node] by amplifying an input voltage [e.g. VIN]; an adjustment current generating circuit [e.g. MP11-MP13 or MN11-MN13 (MN15, MN14_1/MP15, MP14_1)] comprising an adjustment transistor [e.g. MN13/MP13/( MN15/MP15)] and configured to provide an adjustment current to an output port [e.g. the node between MN16 and MP16] of the arithmetic amplifier so as to adjust a slew rate [see at least SLEW-RATE COMPENSATION CIRCUIT] of the output port; a control circuit [e.g. MP14,MN15/MN14, MP15 (MP12, MP14)] connected to a gate terminal of the adjustment transistor to control the adjustment current generating circuit so as to provide the adjustment current to the output node in response to a difference between the input voltage and the output voltage being equal to or greater than a reference voltage [see at least paragraph 0080-0081 and in reference at least Col. 3 lines 49-68, Col. 6 line 15-Col. 7 line 7 VINN US 5,317,281], and comprising a first transistor [e.g. MN15/ MP15(/MP12/MN12)] connected to a power line [e.g. VDD/ground] and a second transistor [e.g. MP14/MN14 (/MP14/ MN14)] connected between 

Regarding claim 22, Lee discloses the buffer circuit of claim 21, wherein the adjustment transistor is connected between the power line, the output node, and the control circuit.

Regarding claim 23, Lee discloses the buffer circuit of claim 22, wherein the adjustment transistor is turned on by the second transistor in response to the difference between the input voltage and the output voltage being equal to or greater than the reference voltage.

Regarding claim 25, Lee discloses the buffer circuit of claim 21, wherein the compensation capacitor [e.g. C1/C2] is connected between the arithmetic amplifier and the output node.

Response to Arguments
The amendments filed 06/24/2021 has been addressed in the above sections. 
Regarding Vinn reference, it’s agreed that the amendments overcome the Vinn reference, even if MOSFETS are substituted for the BJTs in fig. 4
Regarding Lee reference, Applicant's arguments have been fully considered but they are not persuasive.

However, Lee discloses the drain terminal of MN15/MP15 connected to the output node NOUT via C2/C1. 
In addition, Applicant argues on page 11: Lee further fails to show a control circuit, as recited in claim 10. The alleged control circuit [e.g. MP11-MP13/MN11-MN13; fig. 6] is not connected to a gate terminal of the adjustment transistor [e.g. MN15/MN14_1/MP15/MP14 1], as shown above.  Accordingly, Lee fails to show all the features of claim 10. 
However, Lee discloses a control circuit [e.g. MN14/MP14_1/MP14/MN14_1] connected to a gate terminal of the adjustment transistor. Therefore, Lee discloses all the features of claim 10.
Claim 17 recites similar features in a varying scope. Accordingly, based on the above discussion, Lee shows all the features of independent claim 17.
Regarding claim 21, Applicant argues on pages 12-13 that “the Office Action's such assertion does not show that the alleged enable transistor [MP14/MP13/MN14/MN13] is connected in series between the alleged first transistor [MP12/MP13/MN12/MN13] and second transistor [MP13/MP14/MN13/MN14], as recited in claim 21. Refer to Figs. 6 and 7 of Lee.”

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842